Citation Nr: 1022042	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-03 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent from 
March 22, 2006, to March 6, 2009, and in excess of 30 percent 
beginning on March 7, 2009, for the service-connected 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 
1946.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision 
prepared by a special claims processing unit at the RO.  

The RO, in pertinent part, awarded service connection for 
bilateral hearing loss and tinnitus, each rated as 10 percent 
disabling on March 22, 2006.    

During the pendency of the appeal, jurisdiction was 
transferred to the RO in St. Petersburg, Florida.

The Veteran presented testimony at a hearing held at the RO 
in October 2009.  The transcript has been associated with the 
claims folder.

In October 2009, the Veteran withdrew his claim for a rating 
in excess of 10 percent for the service connected tinnitus.  
As such, the matter is no longer in appellate status.  

The Board awarded service connection for otitis media in 
December 2009 and thus, there no longer remains a claim in 
controversy.  

The Board additionally awarded an increased 30 percent rating 
for the service-connected bilateral hearing loss.  In the 
same decision, the Board remanded a claim for an initial 
rating in excess of 30 percent for the service connected 
bilateral hearing loss.  

In December 2009, the RO implemented the increased 30 percent 
rating for bilateral hearing loss; however, the award was 
made effective on March 7, 2009.  As less than the maximum 
available evaluation was assigned and the Veteran has not 
withdrawn his appeal, the claim remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.  

2.  Prior to March 7, 2009, the service-connected bilateral 
hearing loss was not shown to be productive of more than a 
Level IV hearing designation in the right ear and Level III 
designation on the left, resulting in a 10 percent rating 
under 38 C.F.R. § 4.85, Table VII.  There were no exceptional 
patterns of hearing impairment during this time frame.  

3.  On VA examination dated March 7, 2009, the service-
connected bilateral sensorineural hearing loss fell under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), which resulted in a higher numeral 
designation under Table VIA and thus, a 30 percent rating 
under Table VII.  

4.  VA outpatient treatment records dated between 2007 and 
2009 simply show the Veteran continued to have bilateral 
hearing loss and wore hearing aids; they do not contain any 
audiometric findings.

5.  On VA examination dated March 12, 2010, while the 
service-connected right ear hearing loss, only, fell under 
the exceptional patterns of hearing loss as contemplated 
under 38 C.F.R. § 4.86(a), which resulted in a higher numeral 
designation under Table VIA, it did not warrant a rating in 
excess of 30 percent under Table VII.  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent prior to March 7, 2009, and in excess of 
30 percent beginning on and after March 7, 2009, for the 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.85, 4.86, Tables VI -VII (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

The Veteran's claim on appeal arises from his disagreement 
with the initial disability assigned following the grant of 
service connection.  The Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private medical records, and reports of VA examination.  The 
Veteran has not identified any other evidence which has not 
been obtained.

The Board notes that the National Personnel Records (NPRC) 
indicated in March 2006 that had the Veteran's service 
treatment records been stored in their St. Louis, Missouri, 
facility in 1973, they would have been destroyed by a fire.  
However, it appears that the Veteran's service treatment 
records were not destroyed and were in fact located at the RO 
in 1973.  That aside, as service connection has already been 
granted, service treatment records are not pertinent to the 
matter on appeal.  Any further efforts to obtain missing 
service treatment records, if any, would be futile.  
38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such defect is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, the higher of the two should be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Veteran appealed the decision that assigned the initial 
10 percent rating, and the Board will now consider whether a 
higher evaluation is warranted for the bilateral hearing loss 
disability at any stage since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App 119 (1999).  

In December 2009, the RO implemented an increased 30 percent 
rating for bilateral hearing loss; however, the award was 
made effective from March 7, 2009.  As less than the maximum 
available evaluation was assigned and the Veteran has not 
withdrawn his appeal, the claim remains in appellate status.  
AB, supra. 

 Specifically, the Veteran contends that an increase is 
warranted due to having been diagnosed with bilateral 
sensorineural hearing loss, which requires the use of hearing 
aids and makes difficult understanding conversations without 
the person being right in front of him.  He additionally 
asserts that he is unable to discern what people are saying 
if there is a lot of background noise and they do not talk 
loudly.  BVA Transcript at PP. 6-9.    

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the Veteran's 
bilateral hearing loss more closely approximates the criteria 
for the current 10 percent from March 22, 2006, to March 6, 
2009, and 30 percent from March 7, 2009.  See 38 C.F.R. 
§§ 4.3, 4.7.  

In this regard, private medical records from Dr. SRD show the 
Veteran was diagnosed with bilateral sensorineural hearing 
loss due to noise induced trauma while in active military 
service.  While a March 2006 audiogram was provided, there is 
no indication that it was conducted by a state-licensed 
audiologist or that speech discrimination scores were 
obtained using a controlled speech discrimination test like 
the Maryland CNC Word list.  Thus, it is rendered unusable 
for rating purposes.  

However, even assuming the results were suitable for VA 
rating purposes, the average puretone threshold was 48 in the 
right ear and 60 in the left ear.  38 C.F.R. § 4.85(e).  
Speech discrimination was said to be 84 percent on the left 
and 88 percent on the right.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's left ear 
hearing loss would result in a Level III designation under 
Table VI and the right ear hearing loss would result in a 
Level II designation.  38 C.F.R. § 4.85.  Together, a Level 
II and Level III designation results in a no percent rating, 
under 38 C.F.R. § 4.85, Table VII, and there would be no 
basis for a higher rating based on these private test 
results.  

Upon VA examination in November 2006, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
65
70
90
LEFT
35
45
55
60
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 67.5 (68) 
decibels and 80 percent of speech discrimination, resulting 
in a Level IV designation under Table VI.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone 
threshold of 61.25 (61) decibels and 84 percent of speech 
discrimination, resulting in a Level III designation under 
Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level IV 
and Level III designation results in a 10 percent rating, 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
a higher rating based on these test results.  

Upon VA examination in March 2009, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
70
90
100
LEFT
50
55
70
75
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 92 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 78.75 (79) 
decibels and 76 percent of speech discrimination, resulting 
in a Level V designation under Table IV.  38 C.F.R. § 4.85.  

The Veteran's left ear manifested an average puretone 
threshold of 73.75 (74) decibels and 92 percent of speech 
discrimination, resulting in a Level II designation under 
Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level II 
and Level V designation results in a 10 percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating based on these test results.  

However, in March 2009, the Veteran's bilateral sensorineural 
hearing loss fell under the exceptional patterns of hearing 
loss as contemplated under 38 C.F.R. § 4.86(a), as four of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
were 55 decibels or more.  It did not fall under the 
exceptional patterns of hearing loss contemplated under 
38 C.F.R. § 4.86(b); it was not 30 decibels or less at 1000 
Hertz bilaterally, even though it was 70 decibels at 2000 
Hertz bilaterally.  38 C.F.R. § 4.86(b).  

As it fell under the exceptional pattern of hearing 
impairment, when applying the numeric designation of hearing 
impairment based on puretone threshold average only, this 
resulted in a higher numeral under Table VIA.  Notably, the 
right ear manifested an average puretone threshold of 78.75 
(79) decibels, which warranted a Level VI designation under 
Table VIA and the left ear manifested an average puretone 
threshold of 73.75 (74) decibels, which warranted a Level VII 
designation.  Together a Level VI and Level VII, results in a 
30 percent rating under Table VII.   

While a 30 percent rating was warranted from the March 7, 
2009, VA examination, no higher rating was warranted from 
this date.  This includes the results of the March 2009 VA 
examination, as well as the March 2010 VA examination.

Specifically, upon VA examination in March 2010, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
80
90
LEFT
40
45
55
70
95

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 78 percent in the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Veteran's right ear 
manifested an average puretone threshold of 71.25 (71) 
decibels and 82 percent of speech discrimination, resulting 
in a Level IV designation under Table IV.  38 C.F.R. § 4.85.  
The Veteran's left ear manifested an average puretone 
threshold of 66.25 (66) decibels and 78 percent of speech 
discrimination, resulting in a Level IV designation under 
Table VII.  See 38 C.F.R. § 4.85(f).  Together, a Level IV 
and Level IV designation results in a 10 percent rating, 
under 38 C.F.R. § 4.85, Table VII, and there is no basis for 
a higher rating based on these test results.  

In March 2010, the Veteran's bilateral sensorineural hearing 
loss fell under the exceptional patterns of hearing loss as 
contemplated under 38 C.F.R. § 4.86(a), as four of the 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) were 
55 decibels or more in the right ear only.  It did not fall 
under the exceptional patterns of hearing loss contemplated 
under 38 C.F.R. § 4.86(b); it was not 30 decibels or less at 
1000 Hertz bilaterally or 70 decibels or more at 2000 Hertz 
in either ear 38 C.F.R. § 4.86(b).  

As the right ear fell under the exceptional pattern of 
hearing impairment, when applying the numeric designation of 
hearing impairment based on puretone threshold average only, 
this would result in a higher numeral under Table VIA.  
Notably, the right ear manifested an average puretone 
threshold of 71.25 (71) decibels, which warranted a Level VI 
designation under Table VIA and the left ear manifested an 
average puretone threshold of 66.25 (66) decibels, which 
warranted a Level V designation.  Together a Level VI and 
Level V, results in a 20 percent rating under Table VII.   

Even when applying the numeric designations under Table VIA, 
the Veteran's bilateral hearing impairment does not warrant a 
rating in excess of 30 percent from March 7, 2009.  In fact, 
it would warrant a decreased based on these objective 
findings.  However, as there is no evidence of sustained 
improvement (VA outpatient treatment records dated between 
2007 and 2009 simply show the Veteran continues to have 
hearing loss and wears hearing aids), the Board shall not 
disturb the current 30 percent rating from March 7, 2009.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent from March 22, 2006, to March 6, 2009, and 30 percent 
from March 7, 2009, for bilateral sensorineural hearing loss 
which has been assigned.  See Fenderson, 12 Vet. App. at 126.  

Should the Veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching this decision, the Board has considered whether a 
total disability based on individual unemployability (TDIU) 
will be assigned.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evidence of unemployability is 
presented, the issue of whether TDIU will be assigned, should 
be handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  In Rice, the Court determined that there is 
no freestanding claim for TDIU.  Id. at 451.  

In the instant case, neither the Veteran nor the evidence of 
record, raised the issue of TDIU.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
service-connected disability is so exceptional or unusual as 
to warrant the assignment of a higher rating on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).  

In this case, there is no evidence that bilateral hearing 
loss caused frequent periods of hospitalization or marked 
interference with employment.  The Board has found that the 
rating criteria used to evaluate the Veteran's service-
connected bilateral hearing loss reasonably describes his 
disability levels and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim for an initial rating in excess 
of 10 percent from March 22, 2006, to March 6, 2009, and in 
excess of 30 
percent from March 7, 2009, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from March 22, 2006, to March 6, 2009, and in excess of 30 
percent from March 7, 2009, for bilateral hearing loss is 
denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals



 Department of Veterans Affairs


